discretion, Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
P.2d 849, 851 (1991), and a petitioner bears the burden of demonstrating

                that extraordinary relief is warranted, Pan v. Eighth Judicial Dist. Court,

                120 Nev. 222, 228, 88 P.3d 840, 844 (2004).

                            Gazlay argues that the State failed to present exculpatory

                evidence to the grand jury and that unrelated and irrelevant testimony

                was introduced at the grand jury proceeding. "Dismissal of an indictment

                on the basis of governmental misconduct is an extreme sanction that

                should be utilized infrequently."   Lay v. State, 110 Nev. 1189, 1198, 886
P.2d 448, 454 (1994). The defendant must show substantial prejudice, or a

                reasonable probability that the outcome would have been different absent

                the misconduct, in order to warrant dismissal of an indictment.       Id.; see

                also Sheriff v. Keeney, 106 Nev. 213, 216, 791 P.2d 55, 57 (1990).

                            We conclude that extraordinary relief is not warranted.

                Gazlay fails to demonstrate a reasonable probability that the grand jury

                would not have found probable cause existed to indict him had the letter

                been introduced or had the unrelated testimony been omitted. Therefore,

                Gazlay fails to demonstrate that the district court manifestly abused its

                discretion by denying his pretrial petition for a writ of habeas corpus.   See

                Rugamas v. Eighth Judicial Din. Court, 129 Nev. Adv. Op. No. 46, 30 P.3d
887, 895-96 (2013) (a district court manifestly abuses its discretion by

                denying a pretrial habeas petition when there is no legal evidence to



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  satisfy the elements of the charged offenses in a challenged indictment).

                  Accordingly, we

                              ORDER the petition DENIED.




                                         Pairaguirre


                                 fACS                               u-k
                  Douglas                                  Cherry


                  cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                        Steven Christopher Gazlay
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    .0